DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.  It is responsive to the amendments and response dated 6/9/22. Claims 1-16 are presented for examination.

Response to Arguments
2.    Applicant’s arguments, see pages 6-8 of Applicant’s Remarks, filed 06/09/2022, with respect to the 35 USC 102(a1) rejections of claims 1, 6, 9 and 14-16 have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedy the previous issues.

Allowable Subject Matter
3.    Claims 1-16, after further search and considerations, are deemed to contain allowable subject matters and are allowed over the prior art.

Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Sato (US 20200134882) discloses an image processing apparatus and method comprising a setting unit is configured to be capable of setting any of a plurality of processing modes which include a first processing mode to display an image having a first brightness range and a second processing mode to display an image having a second brightness range which is narrower than the first brightness range (see par. 8). The display mode corresponds to a combination of color gamut, EOTF and display range, and the display control unit 106 notifies the image processing unit 102 on the color gamut. EOTF and the like corresponding to the newly set display mode (see par. 42). When the HDR mode is set, the display control unit 106 sets any of the plurality of display ranges as the HDR range (see par. 44). The backlight control unit 107 outputs the backlight control signal, which corresponds to the display range maximum brightness (maximum brightness in the display range) notified by the display control unit 106, to the backlight unit 108 (see par. 45). The correspondence between the brightness of the capture target image (SDR image or HDR image (after HDR range processing)) and the pixel values of the capture image changes depending on the state (see par. 57). In the case where the HDR to SDR mode is set, the maximum brightness (upper limit brightness) the brightness range of the original HDR image data (HDR image data received by the image receiving unit 101) can be the HDR maximum brightness (see par. 64).
At best, the system of Sato merely discloses performing brightness conversion from the HDR to the SDR according to the maximum brightness of the HDR image set for a display on an of Electro-Optical Transfer Function (EOTF) type display, and not brightness conversion of two types of EOTFs of different display devices for two cases of predetermined image processing being applied or not.
In contrast, Applicant's claimed invention provides a display apparatus with which a user is allowed to easily confirm a difference in the display image quality between a plurality of display devices with different displayable upper-limit brightness, without requiring the user to change the system gamma value.
The current application's claimed subject matter differs from the cited art in that, according to Applicant's technique, the performing image processing in a case where each of the EOTF type of the first display and the EOTF type of the second display is a first EOTF type, the processing unit performs a first brightness conversion to convert brightness of an image according to the upper-limit brightness set by the setting unit and the EOTF type of the first display in the second image processing, and in a case where each of the EOTF type of the first display and the EOTF type of the second display is a second EOTF type which is different from the first EOTF type, the processing unit performs a second brightness conversion to convert brightness of an image according to the upper-limit brightness set by the setting unit in the second image processing, a type of the second brightness conversion being different from a type the first brightness conversion (as recited in claims 1, 15-16); generate first information showing a brightness distribution corresponding to the first display and second information showing a brightness distribution corresponding to the second display, wherein the display control unit performs control to perform the first display, the second display, a display of the first information, and a display of the second information together; an Electro-Optical Transfer Function (EOTF) type of the first display and an EOTF type of the second display are EOTF types dealing with high dynamic range (HDR) of absolute brightness, and generate the first information or the second information such that a difference between a display range of the first display and a display range of the second display is identifiable in the display of the first information or the second information (as recited in claim 13); and a display control unit configured to perform control to perform a first display based on a result of the first image processing and a second display based on a result of the second image processing, together, wherein an Electro-Optical Transfer Function (EOTF) type of the first display and an EOTEFE type of the second display are EOTF types dealing with high dynamic range (HDR) of absolute brightness, and the processing unit further performs predetermined image processing such that a difference between a display range of the first display and a display range of the second display is identifiable in the first display or the second display, and the display control unit performs control to perform the first display or the second display to which the predetermined image processing is not applied and the first display or the second display to which the predetermined image processing is applied, together (as recited in claim 14).
These features distinguish from the cited prior art and thus are considered to be novel. Accordingly, the Examiner respectfully submits that the prior art of record fail to teach or suggests all the features as recited in claims 1-16.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
07/20/2022